UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4101


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN LYNDELL DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-01177-RBH-1)


Submitted:    July 21, 2009                 Decided:   August 25, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Kevin Lyndell

Davis    pled   guilty    to    Hobbs     Act   robbery,      18    U.S.C.       § 1951(a)

(2006).     The plea agreement specified that a six-year sentence

was appropriate; this provision was binding upon the district

court upon acceptance of the plea agreement. See Fed. R. Crim.

P. 11(c)(1)(C). Davis accordingly was sentenced to six years in

prison.     He     now    appeals.        His    attorney         has    filed       a     brief

pursuant    to     Anders      v.    California,        386       U.S.     738        (1967),

questioning       whether      Davis’     guilty      plea    was       valid        and       his

sentence reasonable, but stating that there are no grounds for

appeal.     Davis       was   notified     of   his    right      to    file     a       pro    se

supplemental brief but has not filed such a brief.                        We affirm.

            Our    review      of   the   transcript         of   the    plea        colloquy

discloses full compliance with Rule 11.                  Furthermore, the record

reveals that Davis entered his plea voluntarily and knowingly

and that there was a factual basis for the plea.                            Finally, we

conclude that the six-year sentence is reasonable.

            We have reviewed the entire record in accordance with

Anders    and    have    not    identified       any    meritorious         issues             for

appeal.    Accordingly, we affirm.              This court requires counsel to

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                                   If the

client requests that a petition be filed, but counsel believes

                                           2
that such a petition would be frivolous, counsel may move in

this court to withdraw from representation.              Counsel’s motion

must state that a copy of the motion was served on the client.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3